Sandford, J.,
after advising with Oakley, Ch. J., and Vanderpoel, J., held the appeal to have been made in time. The notice of the entry of the judgment was a proceeding in the cause, which was prohibited by the stay of proceedings, and was set aside as irregular, on the defendants stipulating to give to the plaintiff ten days in which to except to the defendants sureties on the appeal. Leave given to the plaintiff to serve a new notice of the entry of the judgment, and his motion to dismiss the appeal denied. No costs to either party.